                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     SHAWN DAMON BARTH,                              Case No. 20-cv-05137-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER TO SHOW CAUSE WHY
                                   9
                                                 v.                                      PAUPER STATUS IS NOT BARRED
                                  10     SERINTENO, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          I dismissed plaintiff Shawn Barth’s original 42 U.S.C. § 1983 complaint with leave
                                  14   to amend and granted his motion to proceed in forma pauperis (IFP). (Dkt. Nos. 9 and
                                  15   10.) After he filed an amended complaint, I learned that he may not be entitled to IFP
                                  16   status under 28 U.S.C. § 1915 because he has brought three or more lawsuits that were
                                  17   frivolous, malicious or failed to state a claim on which relief could be granted.
                                  18   Accordingly, Barth is ordered to show cause on or before July 6, 2021 why 28 U.S.C.
                                  19   § 1915(g) does not bar pauper status.
                                  20          A prisoner may not bring a civil action or appeal a civil judgment under 28 U.S.C.
                                  21   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
                                  22   any facility, brought an action or appeal in a court of the United States that was dismissed
                                  23   on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
                                  24   be granted, unless the prisoner is under imminent danger of serious physical injury.”
                                  25   28 U.S.C. § 1915(g). Relying on the statute’s command that “in no event” may such a
                                  26   prisoner proceed, the Ninth Circuit explained that this bar is triggered by a prisoner’s
                                  27   history of filing frivolous litigation rather than by the merits of the current action. See El-
                                  28   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (emphasis in original).
                                   1          Under the law of this circuit, a plaintiff must be afforded an opportunity to persuade
                                   2   the court that section 1915(g) does not bar pauper status for him. See Andrews v. King,
                                   3   398 F.3d 1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of
                                   4   the potential applicability of section 1915(g), by either the district court or the defendants,
                                   5   but also requires the prisoner to bear the ultimate burden of persuasion that section 1915(g)
                                   6   does not bar pauper status for him. Id. Andrews implicitly allows the court to raise sua
                                   7   sponte the section 1915(g) problem, but requires the court to notify the prisoner of the
                                   8   earlier dismissals it considers to support a section 1915(g) dismissal and allow the prisoner
                                   9   an opportunity to be heard on the matter before dismissing the action. Id. A dismissal
                                  10   under section 1915(g) means that a prisoner cannot proceed with his action as a pauper
                                  11   under section 1915(g), but he still may pursue his claims if he pays the full filing fee at the
                                  12   outset of the action.
Northern District of California
 United States District Court




                                  13          Here, Barth has had at least three prior prisoner actions or appeals dismissed by a
                                  14   federal court on the grounds that they are frivolous, malicious, or that they failed to state a
                                  15   claim upon which relief may be granted:
                                  16       (1) Barth v. Beard (Beard), No. 2:16-cv-01469-DMG-RAO (C.D. Cal. Feb. 26, 2019)
                                  17          (complaint dismissed by a district judge upon the recommendation of a magistrate
                                  18          judge,1 because plaintiff failed to state a claim, and additionally one of his four
                                  19          claims was Heck-barred on the face of the complaint, and two defendants were
                                  20          entitled to sovereign immunity on the face of the complaint);
                                  21       (2) Barth v. Kernan (Kernan), No. 2:18-cv-04763-DMG-RAO (C.D. Cal. Sept. 10,
                                  22          2018) (complaint dismissed with leave to amend because plaintiff failed to state a
                                  23          claim, one of his four claims was additionally Heck-barred on the face of the
                                  24          complaint, and defendants were entitled to sovereign immunity on the face of the
                                  25          complaint; ultimately dismissed because plaintiff failed to cure any defect upon
                                  26
                                       1
                                  27    That a magistrate judge, rather than a district judge, issued the order is of no moment. See
                                       Hoffmann v. Pulido, 928 F.3d 1147, 1150-51 (9th Cir. 2019) (holding that a dismissal
                                  28   without prejudice by a magistrate judge, issued before the defendant filed a consent to
                                       magistrate jurisdiction, is still a strike under the PLRA.)
                                                                                      2
                                   1          amendment); and
                                   2       (3) Barth v. Muniz (Muniz), No. 3:18-cv-01242-WHO (N.D. Cal. May 31, 2019)
                                   3          (amended complaint dismissed for failure to state a claim and because allegations
                                   4          were prolix; suit ultimately dismissed after plaintiff failed to cure any defect upon
                                   5          amendment).2
                                   6          Both the Beard and Kernan dismissals are strikes under the Prison Litigation
                                   7   Reform Act (PLRA). The failure to state a claim clearly constitutes a strike. See Moore v.
                                   8   Maricopa Cty. Sheriff’s Office, 657 F.3d 890, 893-94 (9th Cir. 2011) (recognizing that the
                                   9   failure to state a claim constitutes a strike). In addition, the Ninth Circuit has expressly
                                  10   held that where “Heck’s bar to relief is obvious from the face of the complaint,” “a
                                  11   dismissal may constitute a PLRA strike for failure to state a claim.” Washington v. Los
                                  12   Angeles Cty. Sheriff's Dep’t, 833 F.3d 1048, 1055 (9th Cir. 2016). Similarly, “where an
Northern District of California
 United States District Court




                                  13   affirmative defense, such as immunity, [is] clear on the face of the complaint that dismissal
                                  14   may qualify as a strike for failure to state a claim.” Harris v. Harris, 935 F.3d 670, 676
                                  15   (9th Cir. 2019) (citation omitted). In Beard and Kernan, the magistrate and district judges
                                  16   screened the complaints, concluded that the complaints were facially defective because
                                  17   they failed to state a claim, were barred by Heck, and were barred by sovereign immunity,
                                  18   and dismissed for these obvious defects.
                                  19          The dismissal in Muniz also constitutes a strike. As noted above, the district court’s
                                  20   conclusion that plaintiff failed to state a claim is a strike. See Moore, 657 F.3d at 893-94.
                                  21   The failure to correct a prolix complaint after having been given leave to do so also
                                  22   constitutes a strike. See Knapp v. Hogan, 738 F.3d 1106, 1108–09 (9th Cir. 2013) (“We
                                  23   hold that repeated and knowing violations of Federal Rule of Civil Procedure 8(a)’s ‘short
                                  24   and plain statement’ requirement are strikes as ‘fail[ures] to state a claim,’ . . . when the
                                  25

                                  26
                                       2
                                        The Court’s dismissal was upheld on appeal: “The district court did not abuse its
                                       discretion in dismissing Barth’s action without prejudice because Barth failed to comply
                                  27   with the district court’s orders to file an amended complaint that alleged a closely related
                                       set of claims, despite multiple warnings to comply with federal pleading and joinder
                                  28   requirements.” Barth v. Muniz, No. 3:18-cv-01242-WHO, USCA Memorandum, Dkt. No.
                                       29 at 2.)
                                                                                      3
                                   1   opportunity to correct the pleadings has been afforded and there has been no modification
                                   2   within a reasonable time.”) (citation omitted).
                                   3          In light of these dismissals, and because Barth does not appear to be under
                                   4   imminent danger of serious physical injury, the Court now orders him to show cause why
                                   5   IFP status should not be denied and the present suit should not be dismissed pursuant to
                                   6   28 U.S.C. § 1915(g).
                                   7          Barth’s response to this order to show cause is due no later than July 6, 2021. The
                                   8   response must clearly be labeled “RESPONSE TO ORDER TO SHOW CAUSE.” In the
                                   9   alternative to showing cause why this action should not be dismissed, Barth may avoid
                                  10   dismissal by paying the full filing fee of $400.00 by July 6, 2021.
                                  11          Failure to file a response by July 6, 2021, or failure to pay the full filing fee by that
                                  12   date, will result in the dismissal of this action without prejudice to Barth bringing his
Northern District of California
 United States District Court




                                  13   claims in a new paid complaint.
                                  14          IT IS SO ORDERED.
                                  15   Dated: May 21, 2021
                                                                                          _________________________
                                  16
                                                                                          WILLIAM H. ORRICK
                                  17                                                      United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
